         Case 2:18-cr-00152-KJD-PAL Document 41 Filed 01/22/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00152-KJD-PAL
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JOSEPH D. ROCHE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Tuesday, January 26, 2021 at 12:00 p.m., be vacated and continued to ________________
                                                                            March 2, 2021  at

12   the hour of ___:___
                  9 00 __.m.;
                         a    or to a time and date convenient to the court.

13          DATED this 22nd
                       ___ day of January 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
